United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3767
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Demetrius Crutchfield

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: October 19, 2020
                            Filed: November 2, 2020
                                 ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

MELLOY, Circuit Judge.

       Demetrius Crutchfield pleaded guilty to one count of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g). He appeals the denial of
a suppression motion arguing a police entry associated with an ambulance response
resulted in an unreasonable, unwarranted search of his home. He also appeals the
district court’s1 finding at sentencing that he possessed a firearm in connection with
another felony. U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B). We affirm.

                                          I.

       Crutchfield and another man, Taylor Cannon, were shot while standing at the
front door of Crutchfield’s home. Cannon drove himself to a hospital, and
Crutchfield dragged himself into his bedroom and called 911. The 911 operator
reported to police that someone on the call said “get the guns out.” The first officer
to arrive in the area of Crutchfield’s home saw a man, Antonio Harris, walking away.
Harris knew Crutchfield had been shot and helped the officer find Crutchfield’s
address, which was a home in the rear of another address. Harris accompanied the
officer to Crutchfield’s home. Later, additional officers and an ambulance arrived.

       Officers saw bullet holes near the front door. When officers entered,
Crutchfield was in his bedroom located near the front door. He was bleeding from
a gunshot wound to his groin area. Officers entered the bedroom and the nearby
kitchen and walked around the outside of the house. In the kitchen, an officer saw
suspected drugs on a table. In the bedroom, officers saw an unfired rifle cartridge on
the floor. Outside the house officers discovered assault rifles and handguns—some
between Crutchfield’s residence and the other residence on the property and some
beyond a fence on an adjacent, abandoned property. An officer in the kitchen later
stated that Harris entered the kitchen and seemed to be trying to distract the officer
and retrieve the suspected drugs. Before an ambulance carrying Crutchfield departed
for a hospital, officers learned that Cannon had arrived at the hospital with a gunshot
wound and had stated that he was shot at Crutchfield’s home. Finally, after the
ambulance took Crutchfield away, an officer can be heard responding “nah” to


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-
another officer who asked if he performed a protective sweep. Officers then re-
entered the home. Upon reentry, an officer looked behind the bedroom door and saw
more suspected narcotics on a bedside table.

      Officers on the scene were familiar with Crutchfield and knew he as a felon.
It was later learned that Harris had tossed the guns away from the home after the
shooting. In addition, officers later learned that the actual words captured on a
recording of the 911 call were “get them all out,” even though the 911 operator had
erroneously reported that she heard someone say “get the guns out.”

       Officers then obtained a search warrant stating, “While on the scene Officers
noticed ammunition laying around the house, and suspected narcotics. Officers
securing the area noticed several assault rifles and handguns that had been thrown
into some tall grass just Southeast of the residence.” When executing the warrant,
officers found a scale in the kitchen, over $500 cash in Crutchfield’s bedroom, and
additional firearms and ammunition. Tests on the suspected drugs showed 0.3948
grams of cocaine base from Crutchfield’s bedside table and 2.5975 grams of
methamphetamine from the kitchen.

                                           II.

       We review the denial of a suppression motion alleging an unreasonable search
de novo. United States v. Nichols, 574 F.3d 633, 636 (8th Cir. 2009). We review the
district court’s underlying findings of historical fact for clear error. United States v.
Gill, 354 F.3d 963, 967 (8th Cir. 2004). As an initial matter, police entry into the
residence in response to the call for medical aid for a shooting victim was not
constitutionally objectionable. Given the fact of a shooting and the other information
known to officers at the time, exigent circumstances made it permissible to look into
other rooms to ensure the absence of a shooter or additional victims. See Brigham
City v. Stuart, 547 U.S. 398, 403 (2006) (“[L]aw enforcement officers may enter a

                                          -3-
home without a warrant to render emergency assistance to an injured occupant or to
protect an occupant from imminent injury.”). When doing so, officers almost
immediately saw ammunition and suspected narcotics in plain view. Officers were
permitted to secure the exterior of the residence for the same reasons. To the extent
Crutchfield takes issue with the officers looking on the adjacent property, any objects
found there were abandoned. United States v. Liu, 180 F.3d 957, 960 (8th Cir. 1999)
(abandonment of property eliminates standing to challenge search).

       Only two of Crutchfield’s arguments against these conclusions merit comment.
First, he emphasizes that officers appeared to be hanging out or “frolicking” in a
manner inconsistent with a security sweep. In this regard, he notes that body cam
footage shows an officer (1) shining a light into a kitchen cupboard and (2) lingering
to an extent greater than required to check for persons. Second, he emphasizes the
officers’ re-entry after the ambulance took Crutchfield away and the discovery of
drugs on the bedside table during this second trip into the house.

       Crutchfield’s arguments do not merit relief. Although he characterizes the
officers as “lingering” or “frolicking,” the district court permissibly determined that
the officer in the kitchen acted out of concern that Harris was attempting to retrieve
the suspected narcotics in plain view. See United States v. Green, 560 F.3d 853, 856
(8th Cir. 2009) (“During a properly limited protective sweep, the police may seize an
item that is in plain view if its incriminating character is ‘immediately apparent.’”).
In any event, no information gleaned through lingering in the home, or re-entering
after the ambulance departed, aided in securing the search warrant. Rather, officers
relied on information obtained permissibly and nearly immediately upon entry into
the residence. To the extent any officer might have exceeded the permissible scope
of a security sweep, any such transgression led, at most, to the discovery of evidence
that inevitably would have been found upon execution of the wholly untainted
warrant. Cf. United States v. Swope, 542 F.3d 609, 616–17 (8th Cir. 2008) (holding



                                         -4-
that even where a warrant application is tainted, a search is not unreasonable if
untainted portions provide probable cause).

       Crutchfield also argues the district court erred in finding that he possessed the
firearms in connection with another felony. Crutchfield argues specifically that the
district court erroneously stated at sentencing that he admitted to possessing the
drugs. In addition, he argues that the drugs and trafficking paraphernalia belonged
to Harris. The district court acknowledged that Harris rather than Crutchfield may
have demonstrated a stronger connection to the evidence of drug trafficking. Harris’s
larger role, however, does not preclude Crutchfield’s involvement. Further, the
district court found it meaningful that the residence was Crutchfield’s, the guns were
numerous and conspicuous, Crutchfield’s room contained some of the drugs along
with over $500 cash and ammunition, and Crutchfield had a history of drug
trafficking. To the extent the district court at sentencing misspoke and indicated that
Crutchfield had admitted drug possession, we find the error harmless. The district
court expressly found a connection to drug trafficking based on the entirety of the
evidence, and we find no clear error in the district court’s ultimate finding. See
U.S.S.G. § 2K2.1, cmt. n.14(B).

      We affirm the judgment of the district court.
                      ______________________________




                                          -5-